DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant communication filed on 10/02/2022 and an Examiner amendment submitted on 07/29/2022. Claims 21, 23, 25 and 27 have been amended. Claims 22 and 26 are currently cancelled. Claims 21, 23-25 and 27-40 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given via an email communication with Dustin R. Lo (Reg. No. 60, 925) on 07/29/2022.
The application has been amended as follow:
		Claims 21-23 and 25-27 are amended as follow:
		21.	(Examiner proposed amendment) A system to configure a plurality of portable computers located at a facility, the system comprising:
computer storage separates from the plurality of portable computers and coupled to each of the plurality of portable computers, the computer storage holding a ranked list of configurations;
a facility computer subsystem coupled to the computer storage and to the plurality of portable computers, the facility computer subsystem configured to:
assign a plurality of configurations from the ranked list of configurations to each of the plurality of portable computers, wherein a first configuration of the ranked list of configurations inherits or overrides parameters of a second configuration of the ranked list of configurations, and
	provide digital content to the plurality of portable computers;
wherein each of the plurality of portable computers includes a display screen and is configured to receive the digital content from the facility computer system and present the digital content via the display screen based on the plurality of configurations assigned to the respective portable computer. 

22.	(Examiner proposed amendment - canceled) 

23.	(Examiner proposed amendment) The system of claim [[22]]21, wherein: 
the facility computer subsystem is configured to assign the second configuration to each of the plurality of portable computers; 
the facility computer subsystem is configured to assign the first configuration to a first portable computer and a second portable computer of the plurality of portable computers; and
the facility computer subsystem is configured to assign a third configuration that inherits or overrides parameters of the first and second configurations to the second portable computer.

25.	(Examiner proposed amendment) A system for configuring a plurality of portable computers at a selected location for a plurality of transient users, the system comprising:
	a plurality of portable computers located at a facility, each of the plurality of portable computers including a network connection, a display screen and a user interface configured to receive inputs from the plurality of transient users and to display digital content on the display screen;
	computer storage separates from the plurality of portable computers and coupled to the plurality of portable computers via the respective network connection, the computer storage holding a ranked list of configurations; 
	a facility subsystem coupled to the computer storage and to the plurality of portable computers, the facility subsystem configured to:
provide facility-specific information to the plurality of portable computers,
assign a plurality of configurations from the ranked list of configurations to each of the plurality of portable computers, wherein a first configuration of the ranked list of configurations inherits or overrides parameters of a second configuration of the ranked list of configurations, and
identify a relationship between a first transient user and a second transient user of the plurality of transient users;
wherein the digital content displayed on the display screen of each of the plurality of portable computers is consistent with the plurality of configurations assigned to the respective portable computer; and
wherein digital content displayed to the first transient user on a display screen of a first portable computer of the plurality of portable computers includes an available service selected based on a first plurality of configurations assigned to the first portable computer.

26.	(Examiner proposed amendment - canceled) 

27.	(Examiner proposed amendment) The system of claim [[26]]25, wherein the facility subsystem is configured to: 
assign the second configuration to each of the plurality of portable computers; 
assign the first configuration to the first portable computer and a second portable computer of the plurality of portable computers; and
assign a third configuration that inherits or overrides parameters of the first and second configurations to the second portable computer.


REASONS FOR ALLOWANCE

Claims 21, 23-25 and 27-40 are allowed.
The following is a reason for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 “assign a plurality of configurations from the ranked list of configurations to each of the plurality of portable computers, wherein a first configuration of the ranked list of configurations inherits or overrides parameters of a second configuration of the ranked list of configurations,” in light of other features as recited in independent claim 21 and similarly recited in independent claims 25 and 36. 
Dependent claims 23-24, 27-35 and 37-40 are allowed at least by virtue of their dependencies from their independent claims. Thus, claims 21, 23-25 and 27-40 are hereby allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445